Citation Nr: 9925999	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  98-07 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
April 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May and September 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Cleveland, Ohio (RO) which, respectively, denied 
entitlement to a TDIU, and found no new and material evidence 
to reopen a claim of entitlement to service connection for a 
left eye condition secondary to a service-connected right eye 
enucleation.  The new and material evidence issue is 
considered in the REMAND portion of this decision.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable resolution of this appeal.

2.  The veteran has a high school diploma with additional 
education in adding machine repair, occupational experience 
as a self-employed fence builder and nursing assistant, and 
he last worked in December 1994.

3.  The veteran is service connected for an enucleated right 
eye evaluated at 40 percent, and a right eyelid scar 
evaluated as noncompensable.

4.  The veteran's service-connected disabilities are not 
shown to be of a nature and severity so as to preclude 
substantially gainful employment.



CONCLUSION OF LAW

A total rating based on individual unemployability due to 
service-connected disabilities is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.340, 4.16(a) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he is unable to continue to work as a 
result of his service-connected right eye enucleation because 
he is no longer able to see well enough to function 
effectively on the job.  He also contends that his left eye 
vision has deteriorated to the point that he has difficulty 
reading the newspaper, watching television and driving.

The Board finds that the claim is well grounded, see 38 
U.S.C.A. § 5107(a) (West 1991), because it is not implausible 
when the evidence is viewed in the light most favorable to 
the veteran.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The 
Board is also satisfied that the facts are properly and 
sufficiently developed to the extent possible.

A veteran is entitled to a TDIU upon showing a service-
connected disability so severe as to render it impossible for 
an average person to follow a substantially gainful 
occupation.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
3.340, 3.341, 4.16 (1998).  VA determination of 
unemployability in each case turns upon practical 
consideration of whether employment is realistically within a 
veteran's physical and mental capabilities.  Moore v. 
Derwinski, 1 Vet. App. 356, 359 (1991), citing Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975).  VA 
determination of whether service-connected disabilities alone 
are of sufficient severity to produce unemployability, see 
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993), may include 
consideration of the veteran's education, special training, 
and previous work experience but not his age or impairment 
caused by nonservice-connected disabilities.  38 U.S.C.A §§ 
3.341, 4.16, 4.19 (1998).

A veteran may establish entitlement to a TDIU for 
disabilities rated at less than 100 percent provided:  1) 
service-connected disabilities preclude the veteran from 
securing or following a substantially gainful occupation; 2) 
if there is only one such disability, it is rated at least 60 
percent disabling, and; 3) if there are two or more such 
disabilities, at least one is rated at least 40 percent 
disabling and there is sufficient additional disability to 
bring the combined rating to at least 70 percent.  38 C.F.R. 
§ 4.16(a) (1998).  A veteran who fails to meet the percentage 
standards also may establish entitlement to a TDIU under an 
extraschedular analysis.  Id.

In this case, it is clear that the veteran does not meet 
minimum TDIU percentage requirements because combination of 
his two service-connected disabilities does not produce at 
least 70 percent total disability.  See Id.  The veteran is 
service connected for two disabilities, only one of which is 
compensable, for a total disability rating of 40 percent.  He 
was service connected for a detached retina of the right eye 
by a June 1953 rating decision that also assigned a 30 
percent disability rating.  After enucleation of his right 
eye in January 1955 the RO recharacterized this disability as 
anatomical loss of the right eye and assigned a 40 percent 
disability rating by an April 1995 rating decision.  This 
rating has remained ever since.  Medical evidence associated 
with the claims file discloses that the veteran has 
maintained 20/40 left eye vision.  Therefore, the current 40 
percent rating is the highest schedular rating available for 
the anatomical loss of his right eye.  See 38 C.F.R. § 4.84, 
DC 6066 (1998).  In addition, the veteran was service 
connected for right eyelid scar by a November 1990 decision 
that also assigned a noncompensable disability rating.  This 
rating also has remained ever since.  Medical evidence 
associated with the claims file discloses no evidence that 
the scar produces more than slight disfigurement.  Therefore, 
a noncompensable disability rating for the veteran's right 
eyelid scar is appropriate.  See 38 C.F.R. § 4.118, DC 7800 
(1998).

Neither is the veteran entitled to a TDIU under an 
extraschedular analysis.  The veteran's March 1997 TDIU 
application states that he had a high school diploma with 
additional education in adding machine repair, post-service 
occupational experience as a self-employed fence builder and 
nursing assistant, and that he last worked in December 1994.  
It is apparent that the veteran worked for nearly 40 years 
after losing his right eye.  Review of his May and August 
1998 written statements and testimony at his January 1999 
hearing discloses that the veteran attributes his claimed 
unemployability to what he described as his deteriorating 
left eye vision due to a nonservice-connected disability.  
The veteran has not implicated a service-connected disability 
in his claimed unemployability and the claims file includes 
no evidence suggesting that a service-connected disability 
has caused unemployability.  Therefore, the veteran is 
ineligible for a TDIU under this analysis.

In consideration of the foregoing, the Board finds that the 
veteran has not demonstrated that he is unable to obtain or 
maintain substantially gainful employment due solely to his 
service-connected disabilities.  Consequently, a 
preponderance of the evidence is against the claim and the 
veteran is not entitled to a total evaluation based upon 
individual unemployability due to service-connected 
disabilities.


ORDER

A total rating based on individual unemployability due to 
service-connected disability is denied.


REMAND

The Board notes that review of the claims file discloses that 
the RO has not fully responded to all issues raised in this 
case.

The Board's initial review of this case discloses that the 
RO's September 1997 rating decision also found that the 
veteran had not presented new and material evidence to reopen 
his claim of entitlement to service connection for a left eye 
disorder.  By a written statement on a VA Form 9 dated in May 
1998, the veteran contested the decision and requested 
appellate review.  The Board, therefore, construes the May 
1998 statement as a timely Notice of Disagreement (NOD), 
filed within a year of the date of the challenged rating 
decision.  See 38 C.F.R. § 20.201 (1998).  Review of the 
claims file does not disclose that the RO provided the 
veteran with the required Statement of the Case (SOC) in 
response to the NOD.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.200 (1998).

When the Board determines that further evidence or 
clarification of the evidence, or correction of a procedural 
defect is essential for a proper appellate decision, the 
Board must remand the matter to the agency of original 
jurisdiction.  38 C.F.R. § 19.9 (1998); Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999) (Board determination that RO 
failure to issue an SOC in response to a veteran's NOD 
contesting a rating decision is a procedural defect requiring 
remand to the RO).

In light of the foregoing, the case is REMANDED to the RO for 
the following action:

The RO should provide the veteran and his 
representative with an SOC addressing all 
evidence pertaining to new and material 
evidence regarding the left eye claim and 
with information regarding the 
appropriate time period within which to 
submit a substantive appeal.  If the 
veteran files a timely substantive appeal 
the RO should process the case and return 
it to the Board in compliance with the 
applicable procedures regarding the 
appeals processing.


The purpose of this REMAND is to afford the veteran due 
process of law.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran is free to submit 
evidence he wishes to have considered in connection with this 
claim; however, he is not required to act unless otherwise 
notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

